Citation Nr: 1616844	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include defective vision, glaucoma, macular degeneration, and pseudophakia.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a kidney disability, to include kidney stones.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for right leg sciatic nerve disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to December 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA). 

Although the Veteran initially filed a claim for entitlement to service connection for defective vision, the issue has been recharacterized as service connection of an eye disability, to include defective vision, glaucoma, macular degeneration, and pseudophakia, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

During the course of the Veteran's appeal, service connection for shoulder, hip, hand, and right knee disabilities was denied in a December 2014 rating decision.  As the Veteran did not appeal any of the issues, these matters are not before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).

In July 2015, the Board denied service connection for a kidney disability, a back disability, and a right leg sciatic nerve disability and reopened and remanded the issues of service connection for an eye disability and bilateral hearing loss for additional development.  

The Veteran then filed an appeal of the portion of the July 2015 that denied service connection for the kidney, back, and right leg disabilities to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Veteran's representative and VA General Counsel filed a joint motion for partial remand (joint motion).  The Court granted the joint motion later that month and vacated and remanded the three issues to the Board for additional development.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As the Court noted, private treatment records from the El Centro Family Health Clinic in Penasco, New Mexico, beginning in 1966 are not of record.  While VA requested that the Appellant provide authorization for VA to obtain those records or provide the records to VA himself in a July 2011 letter, an authorization form and/or the relevant treatment records were not received.  The February 2016 Joint Motion indicated that the parties agree that on remand, the Appellant should provide such an authorization form to VA so that VA may attempt to obtain the records from the El Centro Family Health Clinic or that the Appellant shall provide such records directly to VA.  

To date, the Veteran has not submitted either the requested authorization or the relevant records from El Centro Family Health Clinic.  The duty to assist is a two-way street and requires cooperation from the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is advised that he must either provide VA with proper authorization to obtain the identified private treatment records if he wants VA to assist in this matter or he may provide such treatment records himself.  The Board notes that recently, records were associated with the Veteran's claims file, with several of these documents appearing to be from El Centro Family Health Clinic.  These records, however, appear to be incomplete and there is no indication that VA has ever received the Veteran's complete treatment records from El Centro Family Health Clinic.  Moreover, this recently associated evidence, to the extent it is new evidence, has not yet been considered by the AOJ in the first instance.

In addition, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Based upon the discussion of the evidence provided in the Joint Motion, the Board has determined that a VA examination is necessary to determine whether the Veteran has a current back disability and/or a right leg sciatic nerve disability that was caused or aggravated by service.  In the examination report, the Board requests that the examiner specifically comment on the Veteran's reports regarding the onset of symptoms during service and continuity of such symptoms thereafter as well as the evidence of back and right leg symptoms beginning around November 1974 and the indication of degenerative joint disease in May 1994.  

Finally, all ongoing records of VA treatment should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records created beginning December 2015 and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Ask the Veteran to provide authorization for VA to obtain all records of private treatment at El Centro Family Health Clinic and inform him that, in the alternative, he may obtain and submit the records himself.  

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Once the above development has been completed, provide the Veteran with a VA spine examination with a qualified physician to determine whether any current back and right leg disability is related to service.  

Access to the virtual claims folder, including a copy of this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to identify all back and right leg disabilities that currently exist or have existed at some point since the claim was filed in January 2011.  The examiner should specifically state whether the Veteran has degenerative joint disease of the spine or right leg sciatic nerve impairment.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability or right leg sciatic disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




